--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
SERVICES AGREEMENT


This SERVICES AGREEMENT (“Agreement”) is made and entered into in duplicate and
shall be effective on July 8, 2009 (“Effective Date”), by and between Research
Data Group, Inc., a Nevada corporation with its principal place of business
located at 3450 3rd Street, #3-F, San Francisco, California 94124
(“Corporation”), and Format, Inc. a Nevada corporation, with its principal place
of business located at 3553 Camino Mira Costa, Suite E, San Clemente California
92672 (“Contractor”).


RECITALS


A.           It is the desire of the Corporation to engage the services of the
Contractor to provide certain edgarizing services to the Corporation as
determined by the management of the Corporation.


B.           It is the desire of the Contractor to provide those services to the
Corporation and to assist the management of the Corporation.


NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND
UNDERTAKINGS HEREIN SPECIFIED AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE
OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES AGREE AS FOLLOWS:


1.           Term of Agreement.  The respective duties and obligations of the
parties shall commence on the Effective Date and shall continue until terminated
by either of the parties; provided however, that neither party may terminate
this Agreement during the initial period of one hundred twenty (120) days from
the Effective Date. Subsequent to the initial period of one hundred twenty (120)
days from the Effective Date, either party may terminate this Agreement at any
time by giving thirty (30) days written notice to the other party.


2.           Services.  The Contractor shall provide edgarizing services and
certain other services to the Corporation as determined by the management of the
Corporation.


3.           No Management Power of Contractor.  The business affairs of the
Corporation and the operation of the business of the Corporation shall be
conducted by the officers and administrative staff and employees of the
Corporation.  The Contractor shall not have any power or obligation of
direction, management, supervision or control of the officers, administrative
staff or other employees of the Corporation or otherwise be involved with the
management of the business of the Corporation during the term of this Agreement.


4.           Authority to Contract.  The Contractor shall have no power to, and
the Contractor shall not, obligate the Corporation in any manner whatsoever to
any contract, agreement, undertaking, commitment or other obligation.


5.           Compensation. During the initial ninety (90) days from the
Effective Date of this Agreement, the Corporation shall pay to Contractor those
amounts on those dates as set forth in Exhibit A.  Subsequent to the initial
ninety (90) days from the Effective Date of this Agreement, the Corporation
shall pay to Contractor $3,750 per month to be paid to Contractor within five
(5) days of the date of the applicable invoice from Contractor.


6.           Services of Contractor Not Exclusive.  The Contractor shall devote
such time as is necessary to fulfill its obligations to the Corporation
specified in this Agreement.
 
1

--------------------------------------------------------------------------------




7.           Relationship Created.  The Contractor is not an employee of the
Corporation for any purpose whatsoever, but is an independent contractor.  The
Corporation is interested only in the results obtained by the Contractor. The
Contractor shall have the sole and exclusive control of the manner and means of
performing. All expenses and disbursements, including, but not limited to, those
for travel and maintenance, entertainment, office, clerical and general
administrative expenses, that may be incurred by the Contractor in connection
with this Agreement shall be borne and paid wholly and completely by the
Contractor, and the Corporation shall not be in any way responsible or liable
therefor.


7.1           Ownership of Work Product and New Developments.  Contractor agrees
that all computer programs, software, source codes, computations, data files,
algorithms, techniques, designs, plans, reports, specifications, drawings,
inventions, processes, and other information or items produced by Contractor
concerning the development of the Corporation’s products and services shall be
considered works made for hire by the Contractor for the Corporation and shall
be the exclusive property of the Corporation. All such work will be assigned to
the Corporation as the sole and exclusive property of the Corporation and the
Corporation’s assigns, nominees and successors, as well as any copyrights,
patents or trademarks obtained by Contractor while performing services under
this Agreement concerning the development of the Corporation’s products and
services.  On request and at the Corporation’s expense, Contractor agrees to
assist the Corporation obtain patents and copyrights for any new developments.
Such assistance includes providing data, plans, specifications, descriptions,
documentation, and other information, as well as assisting the Corporation in
completing any required application or registration.


7.2           Non-Disclosure of Proprietary and Confidential Information By
Contractor.  During the term of this Agreement, Contractor may have access to
Confidential Information (as used in this Section 7.2, “Confidential
Information” shall include, but not be limited to, computer programs, software,
source codes, computations, data files, algorithms, techniques, processes,
designs, specifications, drawings, charts, plans, schematics, computer disks,
magnetic tapes, books, files, records, reports, documents, instruments,
agreements, contracts, correspondence, letters, memoranda, financial,
accounting, sales, purchase and employment data, capital structure information,
corporate organizational information, identities, names and addresses of
shareholders, directors, officers, employees, contractors, vendors, suppliers,
customers, clients and all persons and entities associated with Corporation,
information pertaining to projects, projections, assumptions and analyses, and
all other data and information and similar items relating to the business of
Corporation and all other data and information and similar items relating to
Corporation of whatever kind or nature and whether or not prepared or compiled
by Corporation) or other information and data of a secret and proprietary nature
which the Corporation desires to keep confidential. Confidential Information
shall not include general or public knowledge.  General or public knowledge
shall include such information as may be discerned from an inspection of records
expressly held open for public inspection by any government or administrative
agency, body or authority. Contractor (and any of its officers, directors,
shareholders, affiliates, related entities, partners, agents and/or employees)
agrees and acknowledges that the Corporation has exclusive proprietary rights to
all Confidential Information, and Contractor hereby assigns to the Corporation
all rights that he might otherwise possess in any Confidential
Information.  Except as required in the performance of Contractor's duties to
the Corporation, Contractor will not at any time during or after the term
hereof, directly or indirectly use, communicate, disclose, disseminate, lecture
upon, publish articles or otherwise put in the public domain, any Confidential
Information.  Contractor agrees to deliver to the Corporation any and all copies
of Confidential Information in the possession or control of Contractor upon the
expiration or termination of this Agreement, or at any other time upon request
by the Corporation.  Contractor will restrict the possession, knowledge and use
of the Confidential Information to its employees, officers, director,
shareholders, consultants, lawyers and entities controlled by or controlling it
(collectively, “Personnel”) that have a legitimate “need to know” such
Confidential Information in connection with the services to be provided pursuant
to the Agreement. Contractor will ensure that its Personnel comply with this
Agreement and Contractor will be liable for any breach of this Agreement by its
Personnel and will promptly notify the Corporation of any such breach.  The
provisions of this section shall survive the termination of this Agreement.
 
2

--------------------------------------------------------------------------------




8.            Indemnification.  Each party shall defend and hold the other party
harmless from and against, and shall indemnify the other party for, any loss,
liability, damage, judgment, penalty or expense (including administrative costs
and expenses, attorney’s fees and costs of defense) suffered or incurred by any
person, or to any property, in relation to any action or inaction taken by such
party, whether intentional, negligent or otherwise, or by any of such party's
affiliates, directors, officers, employees, representatives or agents (including
attorneys, accountants and financial advisors).


9.            Governmental Rules and Regulations.  The provisions of this
Agreement are subject to any and all present and future statutes, orders, rules
and regulations of any duly constituted authority having jurisdiction of the
relationship and transactions defined by this Agreement.


10.           Notices.  All notices, requests, demands or other communications
pursuant to this Agreement shall be in writing or by facsimile transmission and
shall be deemed to have been duly given (i) on the date of service, if delivered
in person or by facsimile transmission (with the facsimile confirmation of
transmission receipt serving as confirmation of service); or (ii) 48 hours after
mailing by first class, registered or certified mail, postage prepaid, and
properly addressed to such address or addresses as may be provided by the
parties hereto for such purposes.


11.           Entire Agreement.  This Agreement constitutes the final, complete,
and exclusive agreement between the parties with respect to the subject matter
hereof and supersedes all prior oral and written, and all contemporaneous oral
negotiations, agreements, and understandings. This Agreement may be amended only
by an instrument in writing which expressly refers to this Agreement and
specifically states that such instrument is intended to amend this Agreement and
is signed on behalf of both parties.


12.           Execution in Counterparts.  This Agreement many be executed in
several counterparts and by facsimile, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.


13.           Choice of Law and Consent to Jurisdiction.  All questions
concerning the validity, interpretation or performance of any of the terms,
conditions and provisions of this Agreement or of any of the rights or
obligations of the parties, shall be governed by, and resolved in accordance
with, the laws of the State of California.  Any and all actions or proceedings,
at law or in equity, to enforce or interpret the provisions of this Agreement
shall be litigated in courts having situs within the State of California.


14.           Assignability.  Neither party shall sell, assign, transfer, convey
or encumber this Agreement or any right or interest in this Agreement or
pursuant to this Agreement, or suffer or permit any such sale, assignment,
transfer or encumbrance to occur by operation of law without the prior written
consent of the other party.  In the event of any sale, assignment, transfer or
encumbrance consented to by such other party, the transferee or such
transferee's legal representative shall agree with such other party in writing
to assume personally, perform and be obligated by, the covenants, obligations,
warranties, representations, terms, conditions and provisions specified in this
Agreement.
 
3

--------------------------------------------------------------------------------




15.           Consent to Agreement.  By executing this Agreement, each party,
for himself, represents such party has read or caused to be read this Agreement
in all particulars, and consents to the rights, conditions, duties and
responsibilities imposed upon such party as specified in this Agreement.


16.           Attorney’s Fees.  In the event of a legal proceeding between the
parties to enforce a provision under this Agreement, the prevailing party to
such action shall be entitled to recover from the other party its reasonable
attorney’s fees and costs for participating in the legal action.
 
17.           Severability.  To the extent any provision of this Agreement shall
be determined to be unlawful or otherwise unenforceable, in whole or in part,
such determination shall not affect the validity of the remainder of this
Agreement, and this Agreement shall be reformed to the extent necessary to carry
out its provisions to the greatest extent possible.  In the absence of such
reformation, such part of such provision shall be considered deleted from this
Agreement and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect.  In furtherance and not
in limitation of the foregoing, should the duration or geographical extent of,
or business activities covered by any provision of this Agreement be in excess
of that which is valid and enforceable under applicable law, then such provision
shall be construed to cover only that duration, extent or activities which may
validly and enforceably be covered.  To the extent any provision of this
Agreement shall be declared invalid or unenforceable for any reason by any
governmental or regulatory authority in any jurisdiction, this Agreement (or
provision thereof) shall remain valid and enforceable in each other jurisdiction
where it applies.  Both parties acknowledges the uncertainty of the law in this
respect and expressly stipulate that this Agreement shall be given the
construction that renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.


IN WITNESS WHEREOF the parties have executed this Agreement in duplicate and in
multiple counterparts, each of which shall have the force and effect of an
original, on the date specified in the preamble of this Agreement.



CORPORATION:       CONTRACTOR:  
Research Data Group, Inc.,
a Nevada corporation   
   
Format, Inc.,
a Nevada corporation
                     
/s/ Jonathan Elliott
   
/s/ Ryan Neely
 
Jonathan Elliott
SVP & Director
   
Ryan Neely
President
 


4

--------------------------------------------------------------------------------


                                                                                  
EXHIBIT A

 
Amount Due
Payment Due Date
   
$8,194.44
July 1, 2009
$8,194.44
August 1, 2009
$8,194.44
September 1, 2009
   


